Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2008                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

  136224                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  _________________________________________                                                                  Marilyn Kelly
                                                                                                        Maura D. Corrigan
  In re CASEY ALEXANDER O’BERRY and                                                                   Robert P. Young, Jr.
  KYLE MICHAEL O’BERRY,                                                                               Stephen J. Markman,
                                                                                                                     Justices
  Minors.
  _________________________________________
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v        	                                                       SC: 136224
                                                                   COA: 279493
                                                                   Oakland CC Family Division:
                                                                   07-729356-NA
  NATHAN ALLEN O’BERRY
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 18, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2008                         _________________________________________
           s0429                                                              Clerk